DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Response to Amendment	2
Claim Rejections - 35 USC § 101	2
Response to Arguments	3
Claim Rejections - 35 USC § 103	3
Allowable Subject Matter	9
Conclusion	9


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 1/19/22.  Claims 1-10, 14-22 are currently pending.



Claim Rejections - 35 USC § 101
In response to applicant’s amendment of claim 22, the previous rejection is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-4, 10, 14-16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cudalbu et al (IEEE: “Driver monitoring with a single high-speed camera and IR illumination”) in view of Dias (JP 2017-516219 A).
Regarding claim 1, Cudalbu discloses a method comprising: obtaining, via a camera system of a vehicle, at least one image of an occupant of the vehicle (see fig. 2, 3, pg. 220, section, II. B.); determining, based on the at least one image of the occupant, a location of one or more eyes of the occupant within the vehicle (see section II. C.); determining, based on the at least one image of the occupant, an eye gaze vector (see section II, B, C).  Cudalbu does not teach determining, based on a projection of the eye gaze vector from the location of the one or more eyes, and a vehicle data file of the vehicle, a region of interest at which the occupant is looking from a plurality of regions of interests of the vehicle, wherein the vehicle data file specifies respective locations of each of the plurality of regions of interest, and wherein the projection of the eye gaze vector intersects the region of interest; and selectively performing, based on the region of interest at which the occupant is looking, an action.
Dias, in the same field of endeavor, teaches determining, based on a projection of the eye gaze vector from the location of the one or more eyes, and a vehicle data file of the vehicle, a region of interest at which the occupant is looking from a plurality of regions of interests of the vehicle, wherein the vehicle data file specifies respective locations of each of the plurality of regions of interest, and wherein the projection of the eye gaze vector intersects the region of interest (see 0076-0079, Using the specified origin O and line-of-sight direction, it is also referred to as virtual projection P (virtual projection, "line-of-sight vector". ) Is specified to represent the line of sight of the driver in cabin C. The virtual projection P is integrated (integrated) with the 3D model C MOD of the cabin C in order to identify the location that the driver is viewing. The driver monitor 21 is configured to analyze the obtained data in order to determine that the driver D is in the driver distraction state. In particular, the driver monitor 21 is configured to track the virtual projection P in order to monitor the position (location) that the driver D is looking at while driving the vehicle V………. Alternatively or additionally, the driver monitor 21 may have a counter that counts the number of times the virtual projection P crosses one region of interest An during a predetermined period during travel. The driver monitor 21 can specify the frequency (the number of times that the virtual projection P intersects with one region of interest An) (the number of times that the virtual projection P intersects within a certain period). When this frequency exceeds a predetermined frequency threshold value, the driver monitor 21 determines that the driver D is in the driver distraction state.); and selectively performing, based on the region of interest at which the occupant is looking, an action (see 0068-0099, inhibiting certain functionality and outputting a warning).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Cudalbu to utilize the cited limitations as suggested by Dias.  The suggestion/motivation for doing so would have been to enhance the detection process of the system by recognizing driver distraction (see 0038).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Cudalbu, while the teaching of Dias continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 2-4, Cudalbu discloses  identifying one or more facial landmarks in the at least one image; determining, based on the one or more facial landmarks, a pitch angle, a roll angle, and a yaw angle of a facial plane of the occupant; and determining, based on the pitch angle, the roll angle, and the yaw angle, the eye gaze vector (see section II.E); determining, based on the at least one image, an angle of at least one pupil the occupant; and determining, based on the angle of the at least one pupil, the eye gaze vector (see section II.E); 
determining, based on the at least one image, a facial plane of the occupant; determining, based the facial plane, a first initial eye gaze vector; determining, based on the image and using eye tracking, a second initial eye gaze vector; and determining the eye gaze vector by at least combining the first initial eye gaze vector and the second initial eye gaze vector (see section II.E).
Regarding claims 10, 14-16, the claims are analyzed as a device that implements the limitations of claims 1-4 (see rejection of claims 1-4).
Regarding claim 22, the claim is analyzed as a non-transitory computer-readable storage medium that implements the limitations of claim 1 (see rejection of claim 1).


Claims 5, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cudalbu et al (IEEE: “Driver monitoring with a single high-speed camera and IR illumination”) with Dias (JP 2017-516219 A), and further in view of Molin et al (US 2021/0042520 A1).
Regarding claim 5, Cudalbu with Dias teaches all elements as mentioned above in claim 1.  Cudalbu with Dias does not teach expressly applying at least one machine-learned model to the at least one image, wherein the machine-learned model outputs the eye gaze vector.
Molin, in the same field of endeavor, teaches applying at least one machine-learned model to the at least one image, wherein the machine-learned model outputs the eye gaze vector. (see 0052).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Cudalbu with Dias to utilize the cited limitations as suggested by Molin.  The suggestion/motivation for doing so would have been to enhance the tracking by providing a more robust and reliable 3D gaze generation (see 0013).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Cudalbu with Dias, while the teaching of Molin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 17, the claim is analyzed as a device that implements the limitations of claim 5 (see rejection of claim 5).
Claims 6-7, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cudalbu et al (IEEE: “Driver monitoring with a single high-speed camera and IR illumination”) with Dias (JP 2017-516219 A), and further in view of Yahav (US 2012/0147328 A1).
Regarding claims 6-7, Cudalbu with Dias teaches all elements as mentioned above in claim 1.  Cudalbu with Dias does not teach expressly at least one respective image captured by each of two or more different cameras of the camera system, and wherein determining the location of the one or more eyes of the occupant within the vehicle comprises: determining, based on the at least one respective image captured by each of the two or more different cameras, a parallax angle; determining, based on respective locations of each of the two or more different cameras and the parallax angle, a distance from at least one of the two or more different cameras to the one or more eyes of the occupant; and determining, based on the distance and the respective locations of each of the two or more different cameras, the location of the one or more eyes of the occupant; an image captured using an infrared camera of the camera system, and wherein determining the location of the one or more eyes of the occupant within the vehicle comprises: determining, based on distortion of the image, a distance from the infrared camera to the one or more eyes of the occupant; and determining, based on the location of the infrared camera and the distance, the location of the one or more eyes of the occupant.
Yahav, in the same field of endeavor, teaches at least one respective image captured by each of two or more different cameras of the camera system, and wherein determining the location of the one or more eyes of the occupant within the vehicle comprises: determining, based on the at least one respective image captured by each of the two or more different cameras, a parallax angle; determining, based on respective locations of each of the two or more different cameras and the parallax angle, a distance from at least one of the two or more different cameras to the one or more eyes of the occupant; and determining, based on the distance and the respective locations of each of the two or more different cameras, the location of the one or more eyes of the occupant (see 0025-0046); an image captured using an infrared camera of the camera system, and wherein determining the location of the one or more eyes of the occupant within the vehicle comprises: determining, based on distortion of the image, a distance from the infrared camera to the one or more eyes of the occupant; and determining, based on the location of the infrared camera and the distance, the location of the one or more eyes of the occupant (see 0025-0046).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Cudalbu with Dias to utilize the cited limitations as suggested by Yahav.  The suggestion/motivation for doing so would have been to enhance the tracking by providing a gaze tracker without headgear allowing freedom of motion in a FOV (see 0012).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Cudalbu with Dias, while the teaching of Yahav continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 18-19, the claims are analyzed as a device that implements the limitations of claims 6-7 (see rejection of claims 6-7).


Allowable Subject Matter
Claims 8-9, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8-9, 20-21, none of the references of record alone or in combination suggest or fairly teach the cited limitations.  



Conclusion
Claims 1-7, 10, 14-19, 22 are rejected.  Claims 8-9, 20-21 are objected to as being dependent upon a rejected base claim.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666